PER CURIAM.
After reviewing the briefs and record on appeal, we find'that appellant has failed to demonstrate reversible error; therefore the judgment appealed is affirmed.
The only point which merits discussion is the discrepancy between the trial judge’s oral findings on revoking Baldasare’s probation, and the written revocation order. The order states that Baldasare violated Conditions H and L of his probation. Yet the judge only found that Condition L had been violated and the evidence was directed solely toward the violation of that condition.
The cause is therefore remanded for the purpose of striking the words “Condition (H)” from the Order of Revocation of Probation, otherwise affirmed.
Appellant need not be present for this purpose.
GRIMES, C. J., and HOBSON and SCHEB, JJ., concur.